Citation Nr: 0424013	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
spondylolisthesis with spondylolysis of L5 and S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from December 1965 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  

The Board notes that in January 2004, the issues certified to 
the Board for appeal were whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for spondylolisthesis with spondylolysis 
of L5 on S1 and entitlement to service connection for kidney 
disease (claimed as a urinary infection).  At his January 
2004 personal hearing before the undersigned Member of the 
Board, the veteran withdrew the issue of entitlement to 
service connection for kidney disease from appellate status.  
As such, it is not on appeal before the Board at this time. 


FINDINGS OF FACT

1.  In an unappealed July 1972 Board decision, service 
connection was denied for spondylolisthesis with 
spondylolysis of L5 and S1.

2.  Evidence associated with the veteran's claims folder 
subsequent to the July 1972 Board decision is not so new or 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1972 Board decision denying service connection 
for spondylolisthesis with spondylolysis of L5 and S1 is 
final.  38 U.S.C.A. §§  5103, 5103A, 7104 (West 2002); 38 
C.F.R. § 20.1104 (2003).

2.  Since the July 1872 Board decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection spondylolisthesis with 
spondylolysis of L5 andS1 is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for 
spondylolisthesis with spondylolysis on L5 and S1 on the 
basis that he has submitted new and material evidence.  The 
veteran's service connection claim was previously denied in a 
July 1972 Board decision on the basis that spondylolysis was 
a congenital defect and as such, not a disability for which 
service connection may be granted.  In addition, the Board 
determined that the veteran's spondylolisthesis had existed 
prior to active service and the in-service diagnosis 
represented a continuation or recurrence of the pre-service 
symptoms.  The July 1972 Board decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

In May 2001, the veteran filed to reopen his service 
connection claim.  A May 2001 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim, the July 1972 Board 
decision, the Board is now required to decide whether new and 
material evidence has been presented before reopening and 
adjudicating the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as previously set 
forth, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In this case, subsequent to the July 1972 Board decision, 
evidence received in support of the claim to reopen includes 
VA outpatient treatment records, and statements and testimony 
from the veteran.  These records document the veteran's 
continued treatment for spondylolysis, spondylolisthesis, and 
back pain.  However, the newly submitted evidence does not 
contain any comments made as to whether the veteran's 
spondylolisthesis with spondylolysis at L5 and S1 was 
incurred in or aggravated during active service.  As such, 
this evidence submitted in support of the veteran's claim 
does not constitute new and material evidence because 
although it is new, it does not bear directly and 
substantially upon the issue of service connection.  

That is, most of the evidence received in connection with the 
veteran's recent claim does not constitute new and material 
evidence to the extent it is essentially cumulative and 
redundant of the evidence of record at the time of the prior 
final denial.  As discussed, the Board previously denied the 
veteran's claim for spondylolisthesis with spondylolysis on 
L5 and S1, based upon lack of medical evidence of in-service 
aggravation of disability that had existed prior to service 
or new disability in service.  There remains a lack of such 
evidence.  

The RO made efforts to assist the veteran in the development 
of his claim.  In November 2002, the RO issued requests for 
the veteran's medical records to Drs. Burn, Faison, Midas 
Love, Ferrell, McNair, and Dunn.  Requests for medical 
records from Drs. Dunn, McNair, and Ferrell were returned 
marked as "undeliverable," and Dr. Faison's office 
responded by stating that they no longer had any medical 
records for the veteran.  No responses were received from 
Drs. Midas Love or Burn.  In October 2002, prior to the RO's 
requests, the veteran was informed that he was ultimately 
responsible to insure that his medical records were received 
from private, non-VA physicians.  Despite the RO's efforts to 
assist the veteran in obtaining his records, no records have 
been received.  

The Board has also determined that the contentions made by 
the veteran since the July 1972 Board decision requesting 
that his service connection claims be reopened cannot be 
considered new.  The veteran testified before the Board, in 
essence, that he had been "railroaded" by the Army to the 
extent that he was led to believe in connection with Medical 
Board proceedings for his back that he would be entitled to 
all the benefits he would have had if he had stayed for a 
two-year term of service.  The veteran also testified that he 
had fallen and injured his back while in basic training in 
service.  

For the most part, his statements are duplicative and 
repetitive of the contentions he made previously.  In its 
prior decision, the Board noted that the veteran had sated in 
his appeal that he had fallen in the ice and snow during 
training in service, but observed that the medical record did 
not confirm any injury to the back, or an acquired or 
superimposed orthopedic disability of the back.  Thus, the 
veteran's statements as to injury in service are not new.  In 
any event, such statements are not material because the 
veteran does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as a medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (19920; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Where, as here, the 
determinative issue is one of medical diagnosis, causation, 
or aggravation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Further, inaccurate information by the service 
department about eligibility for VA benefits before or after 
discharge does not provide any basis for benefits where the 
legal eligibility requirements are not otherwise met.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

Accordingly, the Board finds that the evidence submitted 
subsequent to the July 1972 denial of the veteran's claim is 
not sufficient to reopen the claim of entitlement to service 
connection for spondylolisthesis with spondylolysis on L5 and 
S1.  The most helpful information for applying to reopen the 
claim, of course, would be medical opinion evidence, based on 
review of the medical records, linking a current back 
disability to service.  The benefit of the doubt doctrine 
does not apply until the veteran meets the threshold burden 
of submitting new and material evidence in order to reopen 
his claim.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim of entitlement to service connection for 
spondylolisthesis with spondylolysis on L5 and S1 is not 
reopened; the appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



